WHEELER, District Judge.
This is a review of the dismissal of a petition of the bankrupt for a further setting apart of his homestead. The trustee is required to set apart the exemptions in the first instance, and to report the items and estimated value, but his action is not final. By section 2 of the act the courts of bankruptcy are expressly given jurisdiction to “(11) determine all claims of bankrupts to their exemptions.” The provision of rule 17 of the general orders (89 Fed. viii., 32 C. C. A. xix.), allowing 20 days for exceptions to the' setting apart, applies only to creditors, and not to *775the bankrupt. Determination of claims to exemptions by the court is left without limitations, except such as the progress of the settlement of the estate, by disposition of property left, or otherwise, might impose. Nothing of this kind appears, and the petition must be retained. The just values, respectively, of the whole homestead premises, — of the part set out and of the part remaining, — are necessary to be known, for a proper determination of this claim, and these are proper subjects of special reference, which is made. Petition restored, and specially referred to referee for report of just values in the premises.